Citation Nr: 0618472	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-01 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katherine G. Doyle, Legal Intern







INTRODUCTION

The veteran served on active duty from January 1982 to 
January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

In the March 2003 rating decision, the RO denied service 
connection for gout, specifically citing the fact that the 
veteran was not diagnosed within a year of discharge as a 
reason for denial of the claim.  In April 2003, the veteran 
submitted VA treatment records dated in June 1992 and April 
1993 which show a diagnosis of gout within one year of 
discharge from service.  That evidence was never considered 
by the RO and not noted in the December 2003 statement of the 
case.  As such, a remand is warranted.  38 C.F.R. § 19.29 
(2005).  

The veteran also reported that he was on inactive duty for 3 
years after leaving service and reported to Dobbins Air Force 
Base once during that time "to make sure [his] records were 
updated."  It's unclear whether that means the veteran was 
afforded a medical examination at that time, but it does not 
appear that the RO attempted to obtain those records.  On 
remand, the RO should do so.  38 C.F.R. § 3.159(c).  

A January 2003 VA examination noted the veteran's complaints 
of swollen feet, but no current pathology.  The examiner 
further commented that the condition "may have been" 
secondary to medication taken for hypertension (for which 
service connection is in effect) and the veteran would have 
limitation of normal functioning during flare-ups.  Given the 
subsequent submission of medical records showing a diagnosis 
of gout within 1 year of service, another examination and 
opinion is warranted.  38 C.F.R. § 3.159(c) (4).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to secure any 
additional service medical records, in 
particular, any records related to the 
veteran's three year period of inactive 
duty after 1992.   These records should 
be associated with the claims file.  If 
there are no additional records 
available, documentation used in making 
that determination should be set forth in 
the claims file. 

2.  Thereafter, schedule the veteran for 
a VA examination.  The examiner should be 
provided with the veteran's claim file 
and asked to fully review it; any opinion 
rendered should be supported by a 
complete rationale.  The examiner should 
determine whether the veteran has gout 
and if so, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed gout was incurred in service, 
within one year of service or was caused 
or aggravated by the service-connected 
hypertension.   

3.  When the development requested has 
been completed, review the case.  If the 
benefit sought is not granted, furnish 
the veteran with a supplemental statement 
of the case and afford a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review. 


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


